 

 

ai

 

U.S. DISTRICT COUR
EASTERN DISTRICT WI
FILED

UNITED STATES DISTRICT COURT 2021 JUN-8 P [2 05
EASTERN DISTRICT OF WISCONSIN -
CLERK OF COURT
UNITED STATES OF AMERICA,
Plaintiff,
Vv. Case No. 21-CR-028
[18 U.S.C. §§ 231(a)(3), 922(g)(1),

& 924(a)(2)]
ASHTON L. HOWARD,

Defendant.

 

SUPERSEDING INDICTMENT

 

COUNT ONE
(Obstructing Law Enforcement During a Civil Disorder)

THE GRAND JURY CHARGES THAT:

I" At all times relevant, Ashton L. HOWARD (“HOWARD”) was a resident of
Kenosha, Wisconsin.

2. On or about August 23, 2020, Jacob Blake was shot by a Kenosha Police Officer
in Kenosha, Wisconsin. Protests and riots followed in Kenosha, Wisconsin.

3. On or about August 23, 2020, after Blake was shot, a crowd gathered near the
location of the shooting in Kenosha, Wisconsin. HOWARD was among those people gathering
in that area.

a. During this time, some members of the crowd damaged a Kenosha Police

Department squad car and threw objects at and near law enforcement officers.

Case 2:21-cr-00028-PP_ Filed 06/08/21 Page 1of4 Document 36
 

 

b. During this time, Officer A, a member of the Kenosha Police Department,
was working with other officers to secure and move a damaged squad car.

C. During this time, HOWARD threw an object at Officer A. The object hit
Officer A in the head, and Officer A collapsed to the ground. Several other law
enforcement officers rushed to assist and protect Officer A. Officer A was then
transported away from the scene for medical care.

4. On or about August 23, 2020, in the State and Eastern District of Wisconsin,

ASHTON L. HOWARD
knowingly committed an act to obstruct, impede, and interfere with a law enforcement officer
lawfully engaged in the lawful performance of his official duties incident to and during the
commission of a civil disorder which in any way and degree obstructed, delayed, and adversely
affected commerce, the movement of any article and commodity in commerce, and the conduct
and performance of any federally protected function.

All in violation of Title 18, United States Code, Section 23 1(a)(3).

Case 2:21-cr-00028-PP Filed 06/08/21 Page 2 of4 Document 36
 

 

COUNT TWO
(Felon in Possession of Ammunition)

THE GRAND JURY FURTHER CHARGES THAT:

1. On or about January 4, 2021, in the State and Eastern District of Wisconsin,

ASHTON L. HOWARD,
knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed ammunition which, prior to his possession of it, had
been transported in interstate commerce, the possession of which was therefore in and affecting
commerce.

2. The ammunition is more fully described as .45 caliber Winchester ammunition.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:21-cr-00028-PP Filed 06/08/21 Page 30f4 Document 36
 

 

FORFEITURE NOTICE
Upon conviction of the offense in violation of Title 18, United States Code, Section
922(g)(1) set forth in Count Two of this Indictment, the defendant, Ashton L. Howard, shall
forfeit to the United States pursuant to Title 18, United States Code, Section 924(d) and Title 28,
United States Code, Section 2461(c), any firearms and ammunition involved in the knowing
violation of Section 922(g)(1), including, but not limited to: a box containing 39 rounds of .45

caliber Winchester ammunition seized on January 4, 2021.

 

 

Ew Maes Ob

Acting United States Attorney

Case 2:21-cr-00028-PP Filed 06/08/21 Page 4of4 Document 36
